DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's amendment filed on July 13, 2021. 

Status of Claims
Claims 2, 3, 11 and 12 have been amended. Claims 4-5 and 13-19 have been withdrawn. New claim 20 has been added.  Claims 1-20 are pending. Claims 1-3, 6-12 and 20 are examined herein.  

Response to Amendments 
The Amendments to the Claims filed 07/08/2021 have been entered.  The minor informalities have been addressed by amendments and objections to claims 2, 3 and 11 thereto are withdrawn accordingly. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claim 3 is withdrawn in view of the Applicant's amendments and arguments. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 07/08/2021 have been fully considered. Applicant argues that the claim 1 and its dependent claims are not prima facie obvious over Devanathan et al. (US 5,624,642).  Applicant argues that: Devanathan does not disclose the claimed features relating to the presence of a second elbow of Devanathan encourages or gives any reason to a person skilled in the art to opt for the specific double elbow geometry as recited in the claims herein for the separation elements of the gas-liquid separation device of the recycling zone, and nor is any reason or rationale provided for such, e.g., in order to improve the liquid gas separation in the recycle zone. Indeed, there isn’t any sufficient incentive for the person skilled in the art to modify the separation elements (54) of the device disclosed by Devanathan so as to include a second elbow located in a plane different from that of the first elbow and comprising a specific orientation (angle (3), or even to determine a specific distance between the two elbows.  See Remarks, pages 5-12.
In response, the examiner respectfully disagree.
It first noted that the limitation “having its orientation defined by its angle [Symbol font/0x62] that is between 0° and 135°” recited in claim 1, which is interpreted as “0° ≤ [Symbol font/0x62] ≤ 135°”, renders the feature of “ending in a succession of two bends” encompasses “ending in one bend only” when the angle [Symbol font/0x62] is 0°.  
As discussions presented in the Office action dated 04/09/2021 (see pages 6-9), Devanathan discloses an apparatus for degassing a reaction mixture in a petrochemical processing reactor (see Fig. 1). 
Devanathan discloses a separation device installed in the recycle zone of three phase fluidized reactors (i.e., a liquid and a gas phase reaction medium with an expanded bed catalyst) used for hydroconversion of hydrocarbon fractions in the presence of hydrogen under high pressure (column 1, lines 1-40 and column 2, lines 30-58).  
Devanathan discloses a gas-liquid separating device consisting of a plurality of separation elements (54, 56, Fig. 1) operating in parallel and installed vertically from the conical surface of the recycle zone (see figure 1, column 4, lines 50-67), each separation element having an inlet pipe for admitting the gas liquid mixture open onto the conical surface and rising to a height within the separation zone, and a succession of two bends, (i) a first bend (angle B in Fig. 2 with respect to the reference line passing through the center of symmetry 36) and (ii) a second bend (angle C in Fig. 4 with respect to the reference line passing through the reference line H) (see figure 1, column 4, lines 50-67 and column 5, line 49-column 6, line 47). Devanathan teaches that, in regards to the design of the gas-liquid separating device consisting of a plurality of separation elements (54, 56, Fig. 1), angle B (Fig. 2) (i.e., the recited angle [Symbol font/0x62]) is between 60-180° and angle C (Fig. 4) (i.e., the recited angle [Symbol font/0x61]) is from about -15-15° (column 6, lines 1-46).  The recited angle [Symbol font/0x62] is obvious over Devanathan. See MPEP 2144.05.
Devanathan teaches appropriate angle selection so that exiting material does not impact directly on the riser, and to obtain improved separation (column 6, lines 1-60).  
Devanathan further discloses numerous design guidelines in regards to the design of the gas-liquid separating device consisting of a plurality of separation elements (54, 56, Fig. 1) as (col. 5, line 57 thru col. 6, line 61): (i) Direction A most preferably is tangential to reactor vessel wall 52 when viewed from above as in FIG. 2; (ii) It is preferred that risers 54 be oriented so that exiting material does not impact directly on another riser 54; (iii) If angle B is approximately 
In addition, Devanathan further discloses numerous design guidelines regarding the cross sectional area of the risers (54, 56, Fig. 1) as (col. 5, line 57 thru col. 6, line 61): (v) The total internal cross-sectional area of risers 54 preferably is between about 4 and 12 percent of the horizontal reactor cross-section through which risers 54 pass. More preferably, the cross-sectional area of riser 54 is about linear riser portion 58 extends about to the bottom of conical portion 48 of a recycle pan 46. The length of portion 58 extending below pan 46 is not critical but in most cases, shorter risers are preferred over larger risers; (vi) Riser 54 preferably directs liquid reaction mixture horizontally and tangentially towards wall 52 (see FIG. 2); (vii) If desired, the velocity of the liquid-gas mixture exiting risers 54 may be altered by narrowing or widening the outlet portion of risers 54. Also, the exiting of mixture from the outlet end of riser 54 may be further controlled by including vanes or other structures within or immediately adjacent to the outlet end of risers 54 to swirl or otherwise alter the flow of the exiting mixture; and (viii) Non-linear risers 54 can be fabricated from any material capable of withstanding long-term operation under the selected reactor operating conditions. Typically, risers 54 will be most easily prepared by welding stainless steel pipes and elbows together. Stiffening plates or support brackets may be desirable in the region where risers 54 penetrate pan 46 (col. 5, line 57 thru col. 6, line 61).
Devanathan does not explicitly teaches the recited angle of [Symbol font/0x61], and does not explicitly discloses the two successive bends being separated by a distance D1 is between D/2 and 4D, D being the diameter of the pipe (70) as recited in claims 1 and 6-10.
However, in light of teachings from Devanathan regarding the design of the gas-liquid separating device consisting of a plurality of separation elements (54, 56, Fig. 1) and regarding the cross sectional area of the risers (54, 56, Fig. 1), and since Devanathan explicitly teaches an embodiment that angle B is between 60-180° and angle C is from about -15-15° (column 6, lines 1-46) and appropriate angle selection so that exiting material does not impact directly on the riser, and to obtain improved separation (column 6, lines 1-60), it would have been obvious to the person having ordinary skill in the art to have used Devanathan as guidance to select appropriate geometry such as the angles and distances claimed in claims 1 and 6-10, for the benefit of not letting exiting material impact directly on the riser and to obtain improved separation.  It is not seen where such a selection would result in any new or unexpected results.  Examiner further notes that changes of shape and size are prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04, IV).  However, a prima facie case of obviousness may be rebutted where the results of employing the recited angles ([Symbol font/0x61] and [Symbol font/0x62]) ranges and the distance D1 range are unexpectedly good or criticality of using the claimed ranges can be shown.
It is still the examiner’s assessment that the Devanathan reference addresses the claims 1-3 and 6-12, thereby, the previous 35 U.S.C. §103(a) rejections to claims 1-3 and 6-12 are maintained.  Upon further consideration and search, a new ground of 35 U.S.C. 103 rejection to claim 20 is presented in the instant Office action.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Devanathan et al. (US 5,624,642, hereinafter “Devanathan”).
In regard to claims 1 and 6-10, Devanathan discloses apparatus and methods useful for degassing a reaction mixture in a petrochemical processing reactor, wherein the methods and apparatus employ a novel liquid-gas separator that includes non-linear risers and that discharges the mixture into a vapor space in a manner intended to maximize degassing of the mixture (Abstract).  
Devanathan discloses an apparatus for degassing a reaction mixture in a petrochemical processing reactor (see Fig. 1):
(i) A separation device installed in the recycle zone of three phase fluidized reactors (i.e., a liquid and a gas phase reaction medium with an expanded bed catalyst) used for 
(ii) A recycle zone (area encompassing 64, Fig. 1) made up of the upper hemisphere of the reactor and delimited in its lower part by a conical surface allowing the separated liquid to return to the catalytic zone (see figure 1, column 4, lines 10-67), and
(iii) A gas-liquid separating device consisting of a plurality of separation elements (54, 56, Fig. 1) operating in parallel and installed vertically from the conical surface of the recycle zone (see figure 1, column 4, lines 50-67), each separation element having an inlet pipe for admitting the gas liquid mixture open onto the conical surface and rising to a height within the separation zone, and a succession of two bends (see figure 1, column 4, lines 50-67 and column 5, line 49-column 6, line 47).
Devanathan teaches that, in regards to the design of the gas-liquid separating device consisting of a plurality of separation elements (54, 56, Fig. 1), angle B (Fig. 2) (i.e., the recited angle [Symbol font/0x62]) is between 60-180° and angle C (Fig. 4) (i.e., the recited angle [Symbol font/0x61]) is from about -15-15° (column 6, lines 1-46).  The recited angle [Symbol font/0x62] is obvious over Devanathan. See MPEP 2144.05. Devanathan teaches appropriate angle selection so that exiting material does not impact directly on the riser, and to obtain improved separation (column 6, lines 1-60).  Devanathan further discloses numerous design guidelines in regards to the design of the gas-liquid separating device consisting of a plurality of separation elements (54, 56, Fig. 1) as (col. 5, line 57 thru col. 6, line 61): (i) Direction A most preferably is tangential to reactor vessel wall 52 when viewed from above as in FIG. 2; (ii) It is preferred that risers 54 be oriented so that exiting material does not impact directly on another riser 54; (iii) If angle B is approximately 90°, the liquid will strike the wall tangentially, which may induce a cyclonic effect in vapor space 64 which may have a 
In addition, Devanathan further discloses numerous design guidelines regarding the cross sectional area of the risers (54, 56, Fig. 1) as (col. 5, line 57 thru col. 6, line 61): (v) The total internal cross-sectional area of risers 54 preferably is between about 4 and 12 percent of the horizontal reactor cross-section through which risers 54 pass. More preferably, the cross-sectional area of riser 54 is about linear riser portion 58 extends about to the bottom of conical portion 48 of a recycle pan 46. The length of portion 58 extending below pan 46 is not critical but in most cases, shorter risers are preferred over larger risers; (vi) Riser 54 preferably directs liquid reaction mixture horizontally and tangentially towards wall 52 (see FIG. 2); (vii) If desired, the velocity of the liquid-gas mixture exiting risers 54 may be altered by narrowing or widening the outlet portion of risers 54. Also, the exiting of mixture from the outlet end of riser 54 may be further controlled by including vanes or other structures within or immediately adjacent to the outlet end of risers 54 to swirl or otherwise alter the flow of the exiting mixture; and (viii) Non-linear risers 54 can be fabricated from any material capable of withstanding long-term operation under the selected reactor operating conditions. Typically, risers 54 will be most easily prepared by welding stainless steel pipes and elbows together. Stiffening plates or support brackets may be desirable in the region where risers 54 penetrate pan 46 (col. 5, line 57 thru col. 6, line 61).
Devanathan does not explicitly teaches the recited angle of [Symbol font/0x61], and does not explicitly discloses the two successive bends being separated by a distance D1 is between D/2 and 4D, D being the diameter of the pipe (70) as recited in claims 1 and 6-10.
However, in light of teachings from Devanathan regarding the design of the gas-liquid separating device consisting of a plurality of separation elements (54, 56, Fig. 1) and regarding the cross sectional area of the risers (54, 56, Fig. 1), and since Devanathan explicitly teaches an embodiment that angle B is between 60-180° and angle C is from about -15-15° (column 6, lines 1-46) and appropriate angle selection so that exiting material does not impact directly on the riser, and to obtain improved separation (column 6, lines 1-60), it would have been obvious to the person having ordinary skill in the art to have used Devanathan as guidance to select appropriate geometry such as the angles and distances claimed in claims 1 and 6-10, for the benefit of not letting exiting material impact directly on the riser and to obtain improved separation.  It is not seen where such a selection would result in any new or unexpected results.  Examiner further notes that changes of shape and size are prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04, IV).  However, a prima facie case of obviousness may be rebutted where the results of employing the recited angles ([Symbol font/0x61] and [Symbol font/0x62]) ranges and the distance D1 range are unexpectedly good or criticality of using the claimed ranges can be shown.

In regard to claims 2, 3, 11 and 20, regarding the design of the risers (54, Fig. 1), Devanathan discloses numerous design guidelines as (col. 5, line 57 thru col. 6, line 61): (i) Direction A most preferably is tangential to reactor vessel wall 52 when viewed from above as in FIG. 2; (ii) It is preferred that risers 54 be oriented so that exiting material does not impact directly on another riser 54; (iii) If angle B is approximately 90°, the liquid will strike the wall 
In light of teachings from Devanathan, as set forth above, it would have been obvious to the person having ordinary skill in the art to have used Devanathan as guidance to select appropriate geometry such as the distances and density claimed in claims 2, 3, 11 and 20, for the benefit of not letting exiting material impact directly on the riser and to obtain improved gas-liquid separation.  It is not seen where such a selection would result in any new or unexpected prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04, IV).  However, a prima facie case of obviousness may be rebutted where the results of employing the recited angles ([Symbol font/0x61] and [Symbol font/0x62]) ranges and the distance D1 range are unexpectedly good or criticality of using the claimed ranges can be shown.

In regard to claim 12, since Devanathan discloses an apparatus (see Fig. 1) a separation device installed in the recycle zone of three phase fluidized reactors (54, 56, Fig. 1), the recited limitation is considered prima facie obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772